Filed pursuant to Rule 433 Registration No. 333-156182 January 12, 2009 PRICING TERM SHEET Issuer: Indiana Michigan Power Company Designation: Senior Notes, Series I, due 2019 Principal Amount: $475,000,000 Maturity: March 15, 2019 Coupon: 7.00% Interest Payment Dates: March 15 and September 15 First Interest Payment Date: March 15, 2009 Treasury Benchmark: 3.75% due November 15, 2018 Treasury Price: 112-08+ Treasury Yield: 2.346% Reoffer Spread: +475 basis points Yield to Maturity: 7.096% Price to Public: 99.326% of the principal amount thereof Transaction Date: January 12, 2009 Settlement Date: January 15, 2009 (T+3) Redemption Terms: At any time at a discount rate of the Treasury Rate plus 50 basis points Minimum Denomination: $1,000 CUSIP: 454889 AN6 Joint Book-Running Managers: Co-Managers: Barclays Capital Inc. BNP Paribas Securities Corp. Credit Suisse Securities (USA) LLC Greenwich Capital Markets, Inc. KeyBanc Capital Markets Inc. Mitsubishi UFJ Securities International plc Anticipated Ratings: Baa2 by Moody’s Investors Service, Inc. BBB by Standard & Poor’s Ratings Services BBB by Fitch Ratings Note: A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Barclays Capital Inc. toll free at 1-888-227-2275, ext. 2663, BNP Paribas Securities Corp. toll free at 1-800-854-5674 or Credit Suisse Securities (USA) LLC toll free at
